                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF

v.                            CASE NO. 5:18-CR-50015-001

GARY SMITH                                                                DEFENDANT

                      MEMORANDUM OPINION AND ORDER
      Currently before the Court is Defendant Gary Smith's Amended Ex Parte

Supplemental Motion for Assistance of Mental Health Professional1 and Brief in Support

(Doc. 27). On October 11, 2018, the Court referred the Motion (Doc. 29) to Magistrate

Judge Erin Wiedemann. She set a hearing on the motion for October 17, 2018. Following

the hearing, Magistrate Judge Wiedemann issued a Report and Recommendation

(''R&R"), recommending that Mr. Smith's Motion be denied. See Doc. 36. Mr. Smith filed

his objections to the R&R on November 30, 2018. (Doc. 44). Having considered the R&R

and the objections thereto, the Court now ADOPTS the R&R and DENIES the Motion for

Assistance of Mental Health Professional.

                                  I. BACKGROUND

      On March 6, 2018, a single-count indictment was filed charging that the Defendant,

from at least as early as September 1, 2016, through on or about January 23, 2018,

conspired to distribute a mixture or substance containing methamphetamine. (Doc. 1).

The Defendant appeared with counsel on July 18, 2018 before the undersigned for a


1  This motion is the third such motion that Defense counsel filed on behalf of the
Defendant in this case. On September 26, 2018, Defense counsel filed a Motion for a
Psychiatric Exam (Doc. 24). This was followed by a Motion to Appoint Expert (Doc. 25)
filed on October 10, 2018. In the current motion, Defense counsel stated that she would
like to withdraw these two prior motions and proceed only on the third motion for
appointment of a mental health professional.
                                            1
change of plea hearing, at which time he entered a guilty plea to the charge. Following

the entry of the guilty plea, the case entered the pre-sentence investigation phase, and

an initial pre-sentence investigation report (PSR) was filed on September 11, 2018. On

the same date that Defense counsel filed her objections to the PSR, she filed the first

motion for a psychiatric exam (Doc. 24). Over the next two weeks, Defense counsel's

request evolved from asking for a psychiatric exam to determine whether her client was

competent2 to instead requesting funding for the appointment of a mental health

professional who could conduct a study of the Defendant's intelligence and other mental

health issues and submit a report to help the Court evaluate an appropriate sentence in

light of the factors listed at 18 U.S.C~ § 3553(a). She also asserts that this expert's report

is needed for her to argue at sentencing that the Defendant qualifies for a downward

departure for diminished capacity pursuant to U.S.S.G. § 5K2.13.

                                      II. DISCUSSION

       When a defendant makes specific objections to portions of a magistrate judge's

report and recommendation, the district court must review the contested findings or

recommendations de novo. See 28 U.S.C. § 636(b)(1). The court may then "accept,



2
  At numerous times during these proceedings, Defense counsel has vacillated on her
views of her client's competency. Thus, both the undersigned and Magistrate Judge
Wiedemann ensured, both formally on the record during the change of plea hearing and
the hearing before Judge Wiedemann on the present Motion, and informally during in-
chambers discussions, that Defense counsel had no good-faith basis to believe that her
client was not competent when he entered his plea of guilty and, accordingly, that there
was no reason to request a competency evaluation. Given the representations by
counsel, including her statement in the response to the R&R that she has no objection to
Magistrate Judge Wiedemann's finding that there is no basis for ordering a competency
evaluation (Doc. 44, p. 1) and the undersigned's observations of the Defendant's behavior
during the lengthy colloquy with the defendant during the change of plea hearing, the
Court finds no evidence that would raise a reasonable doubt about the defendant's
competency. Speedy v. Wyrick, 702 F.2d 723, 725 (8th Cir. 1983).
                                              2
reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge." Id.

       Although Defense counsel advances various reasons for why the Court should

decline to adopt the R&R, the overall objection she lodges to the R&R is to its conclusion

that Defendant was not entitled to the assistance of a mental health professional to help

prepare for sentencing. Both Defense counsel and Magistrate Judge Wiedemann focused

their legal analysis on Ake v. Oklahoma, which held that a capital defendant who makes

a preliminary showing that his mental condition would be a significant factor-either to his

trial or at sentencing-is entitled to the assistance of a psychiatrist to help assist and

prepare during the sentencing phase and that deprivation of that assistance violates his

due process rights. 470 U.S. 68, 87 (1995). 3 Of course, such an entitlement is not

absolute. Indeed, the Supreme Court indicated that because of the competing interests

that must be considered, "[t]he variable on which we must focus is, therefore, the probable

value that the assistance of a psychiatrist will have in this area, and the risk attendant on

its absence." Id. at 84.

       Using that framework, Magistrate Judge Wiedemann concluded that Defendant

had not demonstrated that the assistance of a mental health expert in this case would

have any probable value in helping Defense counsel argue the 3553(a) factors or for a



3  There are compelling reasons to doubt whether the force of this holding-or the
framework it established to evaluate these type of requests-applies in the present case.
First, Ake involved a capital defendant who requested assistance both in establishing his
qualification for the insanity defense as well as at sentencing to rebut the State of
Oklahoma's attempt to use his mental condition to suggest that he would be dangerous
in the future (one of the 'aggravating' factors recognized under Oklahoma law that a jury
could use in determining whether a capital sentence was justified). None of those factors
are present here. Nevertheless, given the adoption of this framework by other courts
considering similar requests, the Court will use this framework as well.
                                              3
downward departure under U.S.S.G. § 5K2.13. Central to her findings were that the PSR

in this case already documented the Defendant's extensive drug and alcohol abuse,

history of abuse at the hands of his father, and mental impairment. See Doc. 36, pp. 6-7.

Moreover, she noted that the arguments Defense counsel desired to make about these

factors were items that could be brought out in Defendant's sentencing memorandum,

through the Defendant's allocution, and in Defense counsel's argument to the Court

before the sentence is imposed. Defense counsel faults the Magistrate Judge for not

documenting in the R&R all facets of the Defendant's mental and physical impairments

and for apparently ignoring the fact that some of the records that would verify the

Defendant's intelligence levels are no longer available and, therefore, that there is no

documentation as to the Defendant's mental health or intelligence levels.

      These additional facts do little to persuade the Court that the Magistrate Judge

erred in determining that funding for a mental health expert who could conduct intelligence

testing would not have probable value in helping the Court evaluate the 3553(a) factors.

Defense counsel in cases before the undersigned routinely argue that their clients have

a history of physical and sexual abuse, poor upbringings, diminished intelligence levels,

or a history of drug and alcohol abuse that are relevant in considering the 3553(a) factors,

even if they lack specific documentation to prove those assertions. And, this Court always

considers those arguments carefully when deciding upon an appropriate sentence. This

case will be no different. The Court therefore finds that the assistance of a mental health

expert would have no probable value in aiding Defense counsel's arguments under 18

U.S.C. § 3553(a) and that there is little risk that would flow from Defense counsel having

to make arguments at sentencing concerning the Defendant without such assistance.



                                             4
Ake, 470 U.S. at 84. This also comports with the way that other courts have addressed

similar requests for funding at the sentencing phase. See, e.g., United States v. Mastera,

435 F.3d 56, 62-63 (1st Cir. 2006) (affirming a district court's denial of funds for a

psychological examination notwithstanding the fact that defendant had a history of alcohol

abuse, mental health problems, and had endured early childhood abuse).

      The question of whether such assistance would more effectively help Defense

counsel argue for a departure for diminished capacity under U.S.S.G. § 5K2.13 appears

initially to be a much closer question. Unlike arguments for a variance made pursuant to

the 3553(a) factors, an argument for a downward departure could substantially alter the

Defendant's formal guideline range of imprisonment, a crucial factor in determining an

appropriate sentence. Nevertheless, the Court concludes that the Magistrate Judge did

not err in concluding that the Defendant has not made the requisite showing that the

assistance of a mental health professional to help her argue for a downward departure

for diminished capacity is warranted.

       Pursuant to U.S.S.G. § 5K2.13, a downward departure on the basis of diminished

capacity may be warranted where "(1) the defendant committed the offense while

suffering from a significantly reduced mental capacity; and (2) the significantly reduced

mental capacity contributed substantially to the commission of the offense." In this case,

even if the mental health expert's report helped establish both of these conditions,

Defendant might still be ineligible for the departure. That is because the Guidelines

specifically forbid the Court from departing below the guideline range for diminished

capacity if "(1) the significantly reduced mental capacity was caused by the voluntary use

of drugs or other intoxicants." Id. Courts interpreting this provision of the guidelines have



                                             5
concluded that a Defendant is not eligible for a departure under this section even if the

reduced mental capacity was only partly caused by drug and alcohol dependence. See,

e.g., United States v. Borrayo, 898 F.2d 91, 94, 95 (9th Cir. 1989).

       There are good reasons from the record before the Court to conclude that such is

the case here. First, the un-objected-to facts in the PSR establish that the Defendant had

a history of drug and alcohol abuse. He stated that he began to drink daily beginning at

age 18, referring to himself as a functioning alcoholic who would drink whiskey every day

until the point of "blacking out." (Doc. 33,   1f 77).   He also indicated that he smoked and/or

snorted methamphetamine daily beginning approximately two years before his arrest and

continuing until the day of his arrest. (Doc. 5, p. 2; Doc. 33,        1f 81).   He "also attended

substance abuse treatment on three occasions, and in 2012, was diagnosed with

polysubstance dependence and substance-induced psychosis." (Doc. 36, pp. 6-7). In fact,

he testified during the hearing on the present motion that he had "brain poisoning" from

his extensive history of drug and alcohol abuse. Id. at p. 6.

       Given these facts, the Court presently sees little that would compel the conclusion

that the Defendant would even be eligible for the departure-even if the requested expert

could testify about whether the Defendant had the requisite substantially reduced mental

capacity. 4 As such, Defense counsel has not established that his assistance would have



4
  It is important to note that the Court is not making a finding at this time that the Defendant
is ineligible for a departure based on diminished capacity. Should there be a good-faith
basis for arguing that the Defendant's diminished mental capacity was not caused, even
in part, by the Defendant's drug use, or that the authority relied on by the Court is
somehow distinguishable, Defense counsel is free at sentencing to argue for its
application. The Court comments here on the Defendant's substantial history of drug use
only because it is relevant to whether Defense counsel has shown that the assistance of
a mental health expert would help her argue for the application of this departure. In other
words, if her client would be ineligible for the departure regardless of the expert's
                                                 6
probable value in rendering her client eligible for a departure based on diminished

capacity.

                                   Ill. CONCLUSION

       For the foregoing reasons, Defendant's objections-to the R&R are OVERRULED. 5

       IT IS THEREFORE ORDERED that Magistrate Judge Wiedemann's R&R (Doc.

36) is ADOPTED and Defendant's Motion for Assistance of Mental Health Professional

(Doc. 27) is DENIED.

       IT IS SO ORDERED on this 4th day of January, 20,19.



                                                Isl Timothy L. Brooks
                                                TIMOTHY L. BROOKS
                                                UNITED STATES DISTRICT JUDGE




testimony, then there is no "probable value" that the testimony of this expert would help
the Defendant convince the Court that the departure is warranted.
5 Defense counsel also makes a passing claim that denial of the assistance of a mental
health professional would deny her client the right to a fair trial. The Court is somewhat
confused by this objection to the R&R (to the extent that it is one), as Defense counsel
attended the change of plea hearing on behalf of her client and listened as her client
confirmed on the record his understanding that entry of a guilty plea in his case waives
his right to a trial.
                                            7
